CHARLES J. SCHUCK, Judge.
On the night of September 15, 1947, between the hours of eight and nine o’clock, claimant, while crossing a bridge on the secondary route spanning Buffalo Creek, near Lun-dale, in Logan county, stepped into a large hole in the flooring of the bridge, causing him to be thrown, injuring his leg and suffering considerable pain therefrom, which pain has continued, according to claimant’s statement, to the present time, nearly a year after the accident. Claimant is sixty-nine years of age; was unemployed at the time he was hurt, and is still unemployed, though not by *176reason of his accident. Claimant maintains that he seldom crossed the bridge in question and that when he did he walked on the opposite side from that on which he was walking when injured. These statements are uncontra-dicted so far as the record of the claim reveals.
An x-ray was ordered by the physician to whom claimant was taken by the companions accompanying him at the time of the accident, but not having the necessary funds an examination was refused by the hospital authorities.
The road department, through its safety director, made an investigation of the facts and has recommended a compromise settlement of $100.00 in full payment and satisfaction for all injuries and pain suffered by the claimant, and to this amount or settlement the claimant agrees. The attorney general’s office has approved the proposed settlement. In view of the facts as presented, the nature of the injuries received, the pain suffered and the further fact that claimant was free from any negligence on his part, a majority of the court feels that the sum of $100.00 is a just and proper settlement and accordingly recommends to the Legislature that an appropriation be made in the said sum in favor of the claimant, and that upon the payment of the aforesaid sum, a receipt in full of all damages arising by reason of the said accident be executed by the claimant to the state.